Title: To Thomas Jefferson from DeWitt Clinton, 10 June 1802
From: Clinton, DeWitt
To: Jefferson, Thomas


            SirNewtown 10 June 1802
            As the politics of S. Carolina are very interesting, I enclose you a pamphlet ascribed to Mr. Marshall one of the Chancellors of that State, which will present them in a new point of view; as probably it has not reached you, you will excuse me for taking this liberty.—
            Our political aspects here are very good: I have no doubt but that every thing will eventuate right.
            I am with great respect & attachment Your most Obedt. Servt.
            Dewitt Clinton
          